DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 18, 2022 has been reviewed but not accepted for the following reasons:
Terminal disclaimer authorization boxes are all selected. Must be ONLY selected either box 1 or box 2, should not select both boxes. Select one box and re-file terminal disclaimer for processing. Applicant is requested to resubmit another terminal disclaimer. No new fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,790,416. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 39-59 is similar to that of the claimed limitations of U.S. Patent No. 10,790,416 as claimed in claims 1-20. Therefore, the claims are not patentably distinct from each other. 
The instant application:

39. A device for emitting light, the device comprising: a substrate; at least one light emitting die (LED) disposed above the substrate and having a top surface, an opposing bottom surface and a side surface extending between the top and bottom surfaces, with the bottom surface facing the substrate; a pair of stud bumps extending from the top surface of the at least one LED; and a light conversion layer disposed on the top surface and the at least one side surface of the at least one LED, such that the at least one LED is configured to emit light having a substantially single shade of light color when the light passes through the light conversion layer.  
40. The device according to claim 39, wherein the light conversion layer comprises a phosphor layer.  
41. The device according to claim 39, wherein the at least one LED comprises a plurality of LEDs with a space between each pair of LEDs of the plurality of LEDs.  
42. The device according to claim 41, wherein the respective spaces are disposed relative to a direction parallel to a surface of the substrate, such that the plurality of LEDs are configured to emit a substantially single shade of light color.  
44. The device according to claim 41, wherein each of the plurality of LEDs comprises a pair of side surfaces extending from the top surface to the bottom surface.  



43. The device according to claim 41, wherein the light conversion layer is disposed on the top surface and the side surface of each of the plurality of LEDs and comprises a uniform thickness that configures the plurality of LEDs to emit the substantially single shade of light color.  



45. The device according to claim 44, wherein the light conversion layer covers the pair of side surfaces with a substantially uniform thickness.  

46. The device according to claim 45, wherein respective spaces between each pair of LEDs extends an entire length of the LEDs in a thickness direction of the device.  

47. The device according to claim 39, wherein the light conversion layer conforms to a shape of the pair of stud bumps.  
48. The device according to claim 47, wherein the pair of stud bumps are exposed from the light conversion layer above the top surface of the at least one LED. 

49. The device according to claim 43, wherein the substantially uniform thickness of the light conversion layer on the top surface and the side surface of the at least one LED is less than 25 microns.  

50. The device according to claim 39, further comprising a transparent tape disposed on the substrate and coupling the bottom surface of the at least one LED to the substrate.  

51. A device for emitting light, the device comprising: a substrate; at least one light emitting die (LEDs) disposed above the substrate; a pair of stud bumps extending from the at least one LED; and a light conversion layer disposed on the at least one LED and covering a side surface thereof, such that the at least one LED is configured to emit light having a substantially single shade of light color when the light passes through the light conversion layer.  
52. The device according to claim 51, wherein the light conversion layer comprises a phosphor layer.  
54. The device according to claim 51, wherein the at least one LED comprises a plurality of LEDs with a space between each pair of LEDs of the plurality of LEDs.  


53. The device according to claim 51, wherein the light conversion layer is disposed on a top surface and the side surface of each of the at least one LED and comprises a uniform thickness that configures the at least one LED to emit the substantially single shade of light color.  


55. The device according to claim 54, wherein the respective spaces between each pair of LEDs extends an entire length of the LEDs in a thickness direction of the device.  

56. The device according to claim 51, wherein the light conversion layer conforms to the shape of the pair of stud bumps.  

57. The device according to claim 56, wherein the pair of stud bumps are exposed from the light conversion layer above each of the plurality of LEDs.  

58. The device according to claim 53, wherein the substantially uniform thickness of the light conversion layer on the top surface and the side surface of each of the at least one LED is less than 25 microns.  

59. The device according to claim 51, further comprising a transparent tape disposed on the substrate and coupling a bottom surface of the at least one LED to the substrate.

U.S. 10,790,416: 

1. A device for emitting light, the device comprising: a substrate; a plurality of light emitting dies (LEDs) each comprising a top surface, an opposing bottom surface and at least one side surface extending between the top and bottom surfaces, with the plurality of LEDs disposed above the substrate with the respective bottom surfaces facing the substrate; and a phosphor layer disposed on the top surface and the at least one side surface of each of the plurality of LEDs, wherein the phosphor layer covers the top surface and the at least one side surface with a space between each pair of LEDs of the plurality of LEDs, the respective spaces being disposed relative to a direction parallel to a surface of the substrate, such that the plurality of LEDs are configured to emit a substantially single shade of light color.
7. The device according to claim 1, further comprising a pair of stud bumps disposed on each of the plurality of LEDs.
4. The device according to claim 1, wherein each of the plurality of LEDs comprises a pair of side surfaces extending from the top surface to the bottom surface.



3. The device according to claim 1, wherein the phosphor layer disposed on the top surface and the at least one side surface of each of the plurality of LEDs comprises a substantially uniform thickness that configures the plurality of LEDs to emit the substantially single shade of light color.

5. The device according to claim 4, wherein the phosphor surface covers the pair of side surfaces with a substantially uniform thickness.
6. The device according to claim 5, wherein the respective spaces between each pair of LEDs extends an entire length of the LEDs in a thickness direction of the device.
8. The device according to claim 7, wherein the phosphor layer conforms to the shape of the pair of stud bumps.
9. The device according to claim 8, wherein the pair of stud bumps are exposed from the phosphor layer above the top surface of each of the plurality of LEDs.
10. The device according to claim 3, wherein the substantially uniform thickness of the phosphor layer on the top surface and the at least one side surface of each of the plurality of LEDs is less than 25 microns.
11. The device according to claim 1, further comprising a transparent tape disposed on the substrate and coupling the bottom surface of each of the plurality of LEDs to the substrate.
12. A device for emitting light, the device comprising: a substrate; a plurality of light emitting dies (LEDs) each disposed above the substrate; and a phosphor layer disposed on each of the plurality of the LEDs and covering respective side surfaces with a space between each pair of LEDs of the plurality of LEDs, wherein the respective spaces are between each pair of LEDs in a direction parallel to a surface of the substrate, such that the plurality of LEDs are configured to emit a substantially single shade of light color. 
16. The device according to claim 12, further comprising a pair of stud bumps disposed on each of the plurality of LEDs.
13. The device according to claim 12, wherein the phosphor layer is disposed on a top surface and the respective side surfaces of each of the plurality of LEDs and comprises a uniform thickness that configures the plurality of LEDs to emit the substantially single shade of light color.

15. The device according to claim 12, wherein the respective spaces between each pair of LEDs extends an entire length of the LEDs in a thickness direction of the device.
17. The device according to claim 16, wherein the phosphor layer conforms to the shape of the pair of stud bumps.
18. The device according to claim 17, wherein the pair of stud bumps are exposed from the phosphor layer above the top surface of each of the plurality of LEDs.
19. The device according to claim 12, wherein the substantially uniform thickness of the phosphor layer on the top surface and the at least one side surface of each of the plurality of LEDs is less than 25 microns.
20. The device according to claim 12, further comprising a transparent tape disposed on the substrate and coupling a bottom surface of each of the plurality of LEDs to the substrate.


 Response to Arguments
Applicant’s arguments with respect to claim(s) 39-59 have been considered but are moot because the terminal disclaimer filed on November 18, 2022 has not approved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 2, 2022